Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.
 
Allowable Subject Matter
Claims 1-3, 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-3, 5, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “a holding member…having cutout portions that recess inward from each edge of the holding member….a fixation portion… the fixation portion has a first fixation portion and a second fixation portion, the second fixation portion having a contact portion that is provided on a corner of the heat-absorbing surface on the heat sink body, engaging with the cutout portion at each corner of the heat-absorbing surface”.


While Lo, Shibazaki and Pan teach many of the limitations of claim 1 as per pages 2-4 of the final office action, neither Lo, nor Shibazaki nor Pan nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 1.

With respect to claim 6, the allowability resides in the overall structure of the device as recited in independent claim 6 and at least in part because claim 6 recites, “a holding member that is held against the heat-absorbing surface and having cutout portions that recess inward from each edge of the holding member… a fixation portion… wherein the fixation portion has a first fixation portion and a second fixation portion, the second fixation portion having a contact portion that is provided on a corner of the heat-absorbing surface on the heat sink body, engaging with the cutout portions at each corner of the heat-absorbing surface,”.
The aforementioned limitations in combination with all remaining limitations of claim 6 are believed to render said claim 6 and all claims dependent therefrom patentable over the art of record.

While Lo, Shibazaki and Pan teach many of the limitations of claim 6 as per pages 4-5 of the final office action, neither Lo, nor Shibazaki nor Pan nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZACHARY PAPE/Primary Examiner, Art Unit 2835